                               UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

 GREGORY ATKINS, CHRISTOPHER                )
 GOOCH, KEVIN PROFFITT, and                 )
 THOMAS ROLLINS, JR., on behalf of          )
 themselves and all others similarly situated,
                                            )
                                            )
        Plaintiffs,                         )
                                            )
 v.                                         ) No. 3:16-CV-1954
                                            )
 TONY C. PARKER, Commissioner,              ) Judge Crenshaw
 Tennessee Department of Corrections;       ) Magistrate Judge Brown
 and DR. KENNETH WILLIAMS, Medical )
 Director, Tennessee Department of          )
 Corrections, in their official capacities, )
                                            )
        Defendants.                         )
 ______________________________________________________________________________

                         PLAINTIFFS’ PRETRIAL BRIEF
 ______________________________________________________________________________

          Pursuant to the Court’s order, Dkt. 219, Plaintiffs Gregory Atkins, Christopher Gooch,

 Kevin Proffitt, and Thomas Rollins, Jr. (“Named Plaintiffs” or “Plaintiffs”), on behalf of

 themselves and all others similarly situated, hereby submit this pretrial brief.

                                           INTRODUCTION

          This case is about rationing medicine. Defendants unconstitutionally ration treatment for

 inmates infected with the Hepatitis C virus (“HCV”), a disease for which there is a cure. In

 doing so, Defendants act with deliberate indifference to the serious medical needs of inmates in

 the custody of the Tennessee Department of Correction (“TDOC”) in violation of the Eighth

 Amendment to the United States Constitution.

          Hepatitis C is a serious, highly infectious disease that, if left untreated, is ultimately fatal.

 In the United States, Hepatitis C is considered a “silent epidemic.” However, Class members’




   Case 3:16-cv-01954 Document 237 1Filed 07/12/19 Page 1 of 13 PageID #: 3042
{005144/16221/00485790.DOCX / Ver.1}
 constant cries, pleas for treatment, and known suffering ensure that Defendants “have known

 little silence from this prevalent disease.” Plts’ Exh. 60, p. 1. Those voices are many – there are

 approximately 4,800 known Class members with chronic Hepatitis C.

          In response to this thunderous epidemic, Defendants instituted a system of rationing

 direct acting antiviral (“DAA”) medications through the TDOC Advisory Committee on Hep C

 and HIV (“TACHH”). Medical providers in the prisons cannot prescribe DAAs for HCV-

 positive inmates based on their medical judgment. Rather, inmates infected with HCV are at the

 mercy of TACHH, whose members neither see nor talk to the inmates nor generally consult with

 the medical providers at the prisons. Instead, TACHH approves or denies life-saving treatment

 for prisoners based purely on the number of treatments allotted for that month. In other words,

 treatment under TDOC policy is a game of chance, and Class members must roll the dice.

          Treatment with DAAs is the standard of care for Hepatitis C regardless of fibrosis stage.

 There is no other medically acceptable form of treatment for the disease. As of March 15, 2017,

 4,020 inmates had been diagnosed with HCV, but TACHH had approved treatment for only 17

 inmates, less than 1% of the total number of inmates known to have the virus.

          Although Defendants have updated their Guidance and appear to be treating more

 inmates since this lawsuit was filed, their system of rationing has not changed. TACHH still is

 the only mechanism for treatment for Class members, and the number of inmates that can be

 treated per month is functionally capped at 50, which is TACHH’s current monthly capacity.

          Defendants intentionally ration DAAs, and they are aware of and indifferent to the harms

 caused by that rationing. Class members who do not receive approval for treatment by TACHH

 must endure the symptoms of HCV infection, including fatigue, jaundice, pain, rashes, nerve

 damage, emotional distress, and cognitive dysfunction, all the while suffering progressive liver




   Case 3:16-cv-01954 Document 237 2Filed 07/12/19 Page 2 of 13 PageID #: 3043
{005144/16221/00485790.DOCX / Ver.1}
 fibrosis. Some die awaiting treatment. Defendants’ records indicate that at least 109 individuals

 have died in their custody from complications of the disease in the last several years. As

 described herein, Plaintiffs will prove at trial that Defendants’ policies and practices, past and

 current, of denying treatment to the vast number of HCV-positive inmates is unconstitutional.

                                            ARGUMENT

          The Eighth Amendment to the United States Constitution “imposes duties on [prison]

 officials,” including, among other things, the duty to “ensure that inmates receive adequate . . .

 medical care . . . .” Farmer v. Brennan, 511 U.S. 825, 832 (1994). An unconstitutional

 deprivation of medical care is shown by “deliberate indifference to serious medical needs of

 prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference is judged

 subjectively by showing a knowing disregard for the risks posed to the inmate by his serious

 medical need. Mingus v. Butler, 591 F.3d 474, 480 (6th Cir. 2010) (citing Farmer at 837).

 I.       Courts Uniformly Find Denial of DAA Treatment to Violate the 8th Amendment

          The advent of DAA medications dramatically altered the standard of care for the

 treatment of HCV. “In 2011, effective treatments [DAAs] for Hepatitis C were introduced,

 whereas before that time the available therapies produced inconsistent results and severe side

 effects.” Mann v. Ohio Dep't of Rehab. & Corr., No. 2:18-CV-01565, 2019 WL 2617471, at *9

 (S.D. Ohio June 26, 2019). “Accordingly, caselaw prior to medical developments in Hepatitis C

 treatment appears to be out of date with respect to the issue of whether a defendant ought to be

 aware of facts from which the inference could be drawn that a substantial risk of serious harm

 exists.” Id. (distinguishing Owens v. Hutchinson, 79 F. App’x 159 (6th Cir. 2003) and Hix v.

 Tennessee Dep't of Corr., 196 F. App’x 350 (6th Cir. 2006)).




      Case 3:16-cv-01954 Document 237 3Filed 07/12/19 Page 3 of 13 PageID #: 3044
{005144/16221/00485790.DOCX / Ver.1}
          There is now a broad consensus among the courts that have considered the issue that

 denial of DAAs through rationing or prioritization is contrary to current medical standards and

 inconsistent with the 8th Amendment. See Hoffer et al. v. Inch, No. 4:17-CV-00214, 2019 WL

 1747074 (N.D. Fla. April 18, 2019) (granting summary judgment to plaintiffs on showing that

 defendants made treatment decisions based on lack of funding); Buffkin v. Hooks, No. 1:18-cv-

 502, 2019 WL 1282785 (M.D. N.C. Mar. 20, 2019) (enjoining defendants to cease denying DAA

 treatment for certain inmates); Stafford v. Carter, No. 117-CV-00289, 2018 WL 4361639 (S.D.

 Ind. Sept. 13, 2018) (granting summary judgment to plaintiffs on showing that defendants

 rationed DAAs through prioritization categories and treatment caps); Postawko v. Missouri Dep’t

 of Corr., No. 2:16-CV-04219-NKL, 2017 WL 1968317, at *6 (W.D. Mo. May 11, 2017) (finding

 plaintiffs stated a claim by alleging that defendants refused to consider treatment to certain

 categories of infected inmates); Abu-Jamal v. Wetzel, No. 3:16-CV-2000, 2017 WL 34700, at

 *19 (M.D. Pa. Jan. 3, 2017) (issuing a preliminary injunction based on a showing that the

 defendants’ treatment committee violated the 8th Amendment).

          While this Court will be the first in the Sixth Circuit to opine on the denial of DAA

 treatment for Hepatitis C on a class-wide basis, a number of courts in this Circuit have permitted

 individual prisoner claims based on denial of HCV treatment to proceed. See, e.g., Vandiver v.

 Prison Health Servs., 727 F.3d 580 (6th Cir. 2013) (finding denial of treatment for Hepatitis C to

 pose risk of imminent harm under § 1915); Hamby v. Parker, 307 F. Supp. 3d 822 (M.D. Tenn.

 2018) (same); Jones v. Hall, No. 3:12-CV-436, 2012 WL 2003574, at *4 (M.D. Tenn. June 5,

 2012) (same); Driver v. Sator, No. 3:13-CV-364, 2013 WL 1856826, at *4 (M.D. Tenn. May 1,

 2013) (same); Odem v. Mahar, No. 1:13-CV-0116, 2013 WL 5755082, at *2 (M.D. Tenn. Oct.

 22, 2013) (same); Mize v. Sator, No. 3:11-CV-685, 2016 WL 6948334, at *1 (M.D. Tenn. Nov.




   Case 3:16-cv-01954 Document 237 4Filed 07/12/19 Page 4 of 13 PageID #: 3045
{005144/16221/00485790.DOCX / Ver.1}
 28, 2016) (denying defendants summary judgment); Shabazz v. Centurion, No. 17-1051-JDT-

 CGC, 2018 WL 1440985, at *1 (W.D. Tenn. Mar. 22, 2018) (§ 1915); Phillips v. CoreCivic,

 Inc., No. 3:18-CV-00973, 2018 WL 6446588, at *3 (M.D. Tenn. Dec. 10, 2018) (same); Rogers

 v. S. Health Partners, No. 3:18-CV-01388, 2019 WL 189829, at *2 (M.D. Tenn. Jan. 14, 2019)

 (same); Duckett v. Cumberland Cty. Sheriff Dep't, No. 2:18-CV-00024, 2019 WL 1440635, at *1

 (M.D. Tenn. Apr. 1, 2019) (same). Indeed, the large volume of pro se filings in Tennessee

 courts is indicative of the gravity of the problem within the Tennessee prison system.

 II.      Defendants Are Deliberately Indifferent to Class Members’ Medical Needs

          Once a serious medical need is found, a prison official becomes liable under the Eighth

 Amendment when he “knows of and disregards” that need. Farmer, 511 U.S. at 837. Knowing

 disregard is “a state of mind more blameworthy than negligence.” Id. at 835. Courts have

 compared the subjective requirement to criminal recklessness. “[I]t is enough for the prisoner to

 show that the official acted or failed to act despite his knowledge of a substantial risk of serious

 harm.” LeMarbe v. Wisneski, 266 F.3d 429, 436 (6th Cir. 2001) (quoting Farmer at 842).

          Practically, a § 1983 plaintiff shows deliberate indifference by putting on proof, whether

 direct or circumstantial, “that each defendant subjectively perceived facts from which to infer

 substantial risk to the prisoner, that he did in fact draw the inference, and that he then

 disregarded that risk by failing to take reasonable measures to abate it.” Rhinehart v. Scutt, 894

 F.3d 721 (6th Cir. 2018) (citing Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001)).

          In this case, the evidence points to the conclusion that Defendants are deliberately

 indifferent to Class members’ risk of suffering, degeneration, and death from Hepatitis C.

 Plaintiffs’ Expert Dr. Zhi (John) Yao will testify about the nature of the disease, the symptoms

 of infection and irreversible damage it does to the body, the history of treatment and current




   Case 3:16-cv-01954 Document 237 5Filed 07/12/19 Page 5 of 13 PageID #: 3046
{005144/16221/00485790.DOCX / Ver.1}
 medical standard of care, and the long-term consequences of lack of treatment. In reviewing

 both the 2016 and 2019 HCV Guidance, as well as other evidence, Dr. Yao will testify that “[t]he

 TDOC, by practice and policy, rations DAA treatment for inmates with HCV infection, which is

 definitely below the current standard of care, depriving inmates of necessary medical care for

 serious conditions.” Dkt. 204-1 at PageID # 2733. He ultimately concludes that, “[d]espite

 knowledge of their HCV infection and the fatal effects of the disease, the TDOC has consistently

 and systemically denied inmates effective treatment, although the department has committed to

 offering quality health care to inmates that meets ‘the community standard of care.’” Id.

          Plaintiffs will present evidence proving Defendants’ deliberate indifference, such as:

      Death. Defendants knew of the substantial risk of death to Class members from their

          policies and practices and disregarded that risk. Through Dr. Williams’ testimony and

          Plts’ Exhibits 1-7, Plaintiffs will show that Defendants kept a rolling count of inmates

          who died as a result of their untreated Hepatitis C – 109 individuals to date – and took no

          reasonable measures to abate those deaths. Plaintiffs’ witness Ms. Debbie Powell will

          testify about her own son’s death from Hepatitis C while in Defendants’ custody.

      Suffering. Defendants knew of the substantial risk of suffering to Class members from

          their policies and practices and disregarded that risk. Named Plaintiffs and other Class

          members will testify about the pain and other symptoms they have experienced as a

          result of their untreated Hepatitis C and Defendants’ failure to treat them nonetheless.

          Former Class member Mr. Russell Davis will testify about his experiences living with

          irreversible cirrhosis due to Defendants’ refusal to treat him for many years.

      Magnitude of the Epidemic. Defendants know the magnitude of the HCV epidemic in

          the prison system. In fact, they keep a rolling tally of all inmates who have been




   Case 3:16-cv-01954 Document 237 6Filed 07/12/19 Page 6 of 13 PageID #: 3047
{005144/16221/00485790.DOCX / Ver.1}
          diagnosed with Hepatitis C, which count is currently near 4,800. Plts’ Exh. 19-20. They

          also keep a rolling tally of both those who have been approved for treatment and those

          who have actually been treated with DAA medications. Plts’ Exh. 21-33. Internal

          TDOC documents show that Defendants were well aware of the paltry number of inmates

          receiving treatment as compared to the total number who needed treated. Plts. Exh 34.

          See Stafford at *15 (finding that treatment of 1.2% of inmates showed disregard of need).

          These same documents will show that, since this lawsuit was filed, the Defendants’

          policies and practices have allowed the number of inmates with HCV to grow. Despite

          acknowledging the continued growth in numbers, Defendants choose to remain willfully

          ignorant about the precise scale of the epidemic. Even under the new HCV Guidance,

          Defendants decline to test the current correctional population. Joint Exh. 38. Without

          testing the entire population, potentially hundreds, if not thousands, of Class members

          will never be diagnosed as HCV-positive and, therefore, will never receive treatment.

      No Independent Medical Judgment. Defendants’ policy creates mandatory treatment

          criteria and removes “individualized medical assessments” from HCV treatment

          decisions, which constitutes deliberate indifference. Buffkin, 2019 WL 1282785, at *9.

          Plaintiffs submit the testimony of Dr. Kevin Johnson, Dr. Bernard Dietz, Dr. Cortez

          Tucker and Dr. Keith Ivens by deposition as evidence that only TACHH, and not

          medical providers, exercises discretion in making medical decisions for the treatment of

          Class members. Defendant Dr. Williams will confirm that this is the standard practice

          for TACHH, which is memorialized in both the 2016 and 2019 HCV Guidance. Named

          Plaintiffs and Class members will testify about the dissonance between their

          individualized medical assessments with their medical providers and what happens in the




   Case 3:16-cv-01954 Document 237 7Filed 07/12/19 Page 7 of 13 PageID #: 3048
{005144/16221/00485790.DOCX / Ver.1}
          secret TACHH meetings. Former Class member Samuel Hensley will testify that he

          begged for treatment for his Hepatitis C for 12 years and then had to wait almost a year

          for treatment even after TACHH approval. Similarly, Class member Kevin Proffitt will

          testify that he has still not received treatment, despite TACHH approval, because the

          medical providers in the prisons cannot exercise independent medical judgment under

          TDOC’s policy to treat his Hepatitis B and C infections. Named Plaintiff Thomas

          Rollins, who needs double hip replacement, lives in constant pain, as his medical

          provider cannot prescribe him pain medication until TACHH treats his HCV.

      Rationing. Defendants know that their policies and practices of rationing treatment to a

          maximum number of HCV-positive Class members per month meant, necessarily,

          delaying or denying treatment to the remaining Class members. Plaintiffs will present

          TACHH meeting minutes that illustrate Defendants’ practice of approving and denying

          treatment for Class members. See Joint Exhs. 1-37. In doing so, Defendants didn’t

          simply disregard the resultant risk to Class members; they intentionally instituted a

          system by which some Class members simply would not receive necessary medical care.

          See Helling v. McKinney, 509 U.S. 25, 33 (1993) (finding that “ignore[ing] a condition of

          confinement that is sure or very likely to cause serious illness or needless suffering in the

          next week or month or year” to be deliberate indifference). Dr. Williams and Dr. Wiley

          will talk about their reasons for rationing treatment, such as cost. See Stafford, 2018 WL

          4361639, at *13 (“[T]he Constitution is violated when they [convenience and cost] are

          considered to the exclusion of reasonable medical judgment about inmate health.”).

          Indeed, Dr. Keith Ivens’ deposition testimony will confirm that the very “purpose of

          TACHH committee is to spread liability.” Named Plaintiffs and Class members will




   Case 3:16-cv-01954 Document 237 8Filed 07/12/19 Page 8 of 13 PageID #: 3049
{005144/16221/00485790.DOCX / Ver.1}
          testify about their experiences under this rationing system. For example, Named Plaintiff

          Christopher Gooch will testify his disease rapidly advanced over a short period of time,

          but he has still been denied care. Named Plaintiff Greg Atkins has never even been

          considered for treatment by TACHH, even under the new 2019 HCV Guidance, despite

          his advanced F4 cirrhosis stage. TACHH expressly denied Class member Scott

          Spangler treatment, despite his advanced F4 cirrhosis stage, and Defendants continue to

          deny him treatment under the current May 2019 Guidance.

 III.     Defendants’ Policy Is Proof of Causation

          A governmental entity violates the Eighth Amendment “where its policies are the moving

 force behind the constitutional violation.” Gray v. City of Detroit, 399 F.3d 612, 617 (6th Cir.

 2005) (quoting City of Canton v. Harris, 489 U.S. 378 (1989)). Defendants Dr. Williams and

 Commissioner Parker will testify that they are ultimately responsible for all medical policies

 and practices within TDOC. Plaintiffs’ Exhibits 60-62, 65-71 are those policies as written,

 which were drafted and are enforced by Dr. Williams. Indeed, the current system of requiring

 prison medical providers to refer all patients to TACHH and removing their authority to

 independently prescribe DAAs was designed and implemented by Dr. Williams. Commissioner

 Parker’s testimony will establish that he is the final authority for the Department and holds the

 ultimate authority to hire and fire its employees and to ensure compliance by its medical

 contractors, and that official medical policies bear his signature upon his approval.

           “As such, because Plaintiffs’ claim is based on inadequacies in [the Department’s]

 policy and the implementation of that policy, the causation element is satisfied.” Hoffer, 2019

 WL 1747074, at *3. Because medical providers in the prisons cannot exercise their own medical

 judgment as to HCV treatment, Defendants cannot shift responsibility for the lack of care to




   Case 3:16-cv-01954 Document 237 9Filed 07/12/19 Page 9 of 13 PageID #: 3050
{005144/16221/00485790.DOCX / Ver.1}
 them. See Stafford, 2018 WL 4361639, at *15 (“[O]therwise physicians would be left to simply

 apply their own medical judgment as to the proper course of treatment for each inmate.”).

 IV.      Plaintiffs are Entitled to Comprehensive Injunctive Relief

          When the entity’s deliberate indifference is the result of a policy that applies to the

 plaintiff as a member of the class, class-wide relief is appropriate. Sharpe v. Cureton, 319 F.3d

 259, 268–69 (6th Cir. 2003). In a class-wide, injunctive relief case, “[w]hat matters . . . is not the

 raising of common questions, but the capacity of a class-wide proceeding to generate common

 answers apt to drive the resolution of the litigation.” Dodson v. CoreCivic, No. 3:17-CV-00048,

 2018 WL 4776081, at *3 (M.D. Tenn. Oct. 3, 2018) (emphasis in original) (quoting Wal-Mart

 Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011)). In Dodson, the Court rejected defendants’

 argument that individual medical issues predominated, instead certifying a class of inmates with

 Type 1 and Type II diabetes precisely because class-wide injunctive relief would cure the alleged

 deficiencies in defendants’ institute-wide policies and practices.

          “If the court finds the Eighth Amendment’s subjective and objective requirements

 satisfied, it may grant appropriate injunctive relief.” Farmer at 846. Injunctive relief should be

 tailored to correct defendant’s disregard for plaintiff’s medical needs. “[T]o establish eligibility

 for an injunction, the inmate must demonstrate the continuance of that disregard during the

 remainder of the litigation and into the future.” Id. In other words, the evidence at trial must

 demonstrate “a contemporary violation of a nature likely to continue.” Id. at 845

 (quoting United States v. Oregon State Medical Soc., 343 U.S. 326, 333 (1952)); Hoffer, 2019

 WL 1747074, at *2 (finding injunctive relief appropriate where “’there is a real and immediate

 threat of repeated injury in the future”).




   Case 3:16-cv-01954 Document 237 10
{005144/16221/00485790.DOCX / Ver.1}
                                   Filed 07/12/19 Page 10 of 13 PageID #: 3051
          Since the commencement of this case, Defendants have rationed treatment for Class

 members through the TACHH framework, knowing full well that policy resulted in treatment of

 a select few individuals and the denial of treatment of the majority of the population. That

 rationing mechanism was enshrined in the 2016 HCV Guidance and continues unchanged in the

 May 2019 HCV Guidance. TDOC continues to prevent the exercise of independent medical

 judgment by medical providers in the new Guidance. While the raw treatment numbers have

 trended upward very recently, Defendants continue to cap the number of Class members

 considered for treatment on a monthly basis, resulting in the continued denial of care for even

 those, like Named Plaintiffs, who fall into the highest prioritization category for DAA treatment.

          Even accepting arguendo Defendants’ position that the May 2019 HCV Guidance

 provides for a constitutionally acceptable level of medical care, class-wide injunctive relief

 would nevertheless be appropriate because Defendants, in practice, do not provide even that

 minimal level of treatment in accordance with the policy. See Joint Exhs. 1-37 (meeting

 minutes) and Plts’ Exh. 84 (TDOC vs. CoreCivic); testimony of Named Plaintiffs Atkins,

 Gooch, Rollins and Proffitt; and Second Supplemental Expert Report of Dr. Zhi Yao, p. 1

 (“Another concern is that, even though the HCV guideline was updated, the TDOC providers are

 not exactly following the policies they created (according to their 2019 meeting minutes).”). At

 a minimum, the evidence at trial will show that class-wide injunctive relief requiring TDOC to

 follow its own policy is both necessary and appropriate. Cf Buffkin, at *9 (“However, to address

 the acknowledged issues with the current policy — including the fact that the policy might be

 construed to prohibit or prevent doctors from administering DAAs to any prisoner with HCV

 whose FibroSure score is below F2 — this court will enjoin Policy #CP-7 in its entirety.”).




   Case 3:16-cv-01954 Document 237 11
{005144/16221/00485790.DOCX / Ver.1}
                                   Filed 07/12/19 Page 11 of 13 PageID #: 3052
          For the foregoing reasons, Plaintiffs request that the Court enter comprehensive

 injunctive relief addressing the following topics:

              •    Medical testing sufficient to ascertain the identity of all Class members;

              •    Prospective opt-out HCV testing at intake;

              •    Treatment schedule for current, untreated Class members and prospective

                   treatment schedule for future Class members;

              •    Patient and medical provider education.

          Alternatively, Plaintiffs request that the Court enjoin Defendants’ continued use of the

 May 2019 HCV Guidance and appoint a special master or other neutral party, who will submit a

 proposed Class-wide testing and treatment schedule for the Court’s approval and monitor

 Defendants’ compliance with the final order.

                                             CONCLUSION

          For the reasons set forth herein, Plaintiffs, on behalf of themselves and the Class,

 respectfully ask the Court to enter judgment in their favor on their Eighth Amendment claim and

 award Plaintiffs the declaratory and injunctive relief requested. Plaintiffs reserve the issue of

 their fees and costs.

 Dated: July 12, 2019                                    Respectfully submitted,

                                                         /s/ Karla M. Campbell
                                                         James G. Stranch, III (BPR 2542)
                                                         Karla M. Campbell (BPR 27132)
                                                         Callie K. Jennings (BPR 35198)
                                                         BRANSTETTER, STRANCH
                                                            & JENNINGS, PLLC
                                                         The Freedom Center
                                                         223 Rosa L. Parks Avenue, Suite 200
                                                         Nashville, TN 37203
                                                         Phone: (615) 254-8801
                                                         Fax: (615) 255-5419
                                                         karlac@bsjfirm.com



   Case 3:16-cv-01954 Document 237 12
{005144/16221/00485790.DOCX / Ver.1}
                                   Filed 07/12/19 Page 12 of 13 PageID #: 3053
                                                      Thomas H. Castelli (BPR 24849)
                                                      AMERICAN CIVIL LIBERTIES UNION
                                                        FOUNDATION OF TENNESEEE
                                                      P.O. Box 120160
                                                      Nashville, Tennessee 37212
                                                      Phone: (615) 320-7142
                                                      Fax: (615) 691-7219
                                                      tcastelli@aclu-tn.org

                                                      Stacie L. Price (BPR 030625)
                                                      Sherry A. Wilds (BPR 021756)
                                                      DISABILITY RIGHTS TENNESSEE
                                                      2 International Plaza, Suite 825
                                                      Nashville, Tennessee 37217
                                                      Phone: (615) 298-1080
                                                      staciep@disabilityrightstn.org
                                                      sherryw@disabilityrightstn.org



                                       CERTIFICATE OF SERVICE

        I certify that on July 12, 2019, the foregoing document was electronically filed with the
 Clerk of the Court using CM/ECF and served via the Court’s Electronic Filing System to:

          Pamela S. Lorch
          Tennessee Attorney General’s Office
          P.O. Box 20207
          Nashville, TN 37202-0207

          Steve Hart
          Tennessee Attorney General’s Office
          P.O. Box 20207
          Nashville, TN 37202-0207

          Jim Newsom
          Matthew Dowty
          Tennessee Attorney General’s Office
          40 South Main Street, Suite 1014
          Memphis, TN 38103-1877

          Attorneys for Defendants
                                                      /s/ Karla M. Campbell
                                                      Karla M. Campbell



   Case 3:16-cv-01954 Document 237 13
{005144/16221/00485790.DOCX / Ver.1}
                                   Filed 07/12/19 Page 13 of 13 PageID #: 3054
